Case: 11-14220   Date Filed: 02/08/2013   Page: 1 of 3

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 11-14220
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:10-cr-20821-PAS-1



UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

versus

JOSE LORENZO,

                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 8, 2013)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
               Case: 11-14220     Date Filed: 02/08/2013   Page: 2 of 3

      Jose Lorenzo, proceeding pro se, appeals his sentences based on his

convictions for three counts of attempting to bring an alien into the United States

for purposes of commercial advantage or private financial gain, in violation of 8

U.S.C. § 1324(a)(2)(B)(ii). On appeal, Lorenzo argues that the district court erred

when it ordered his sentences to run partially concurrent with a term of

imprisonment he was serving for a previous offense, pursuant to U.S.S.G.

§ 5G1.3(c). After a thorough review of the record, we affirm.

      Ordinarily, we review a district court’s interpretation of the Sentencing

Guidelines and application of the Guidelines to the facts de novo, and review the

court’s factual findings for clear error. United States v. Register, 678 F.3d 1262,

1266 (11th Cir. 2012). We review a district court’s application of U.S.S.G.

§ 5G1.3 de novo. United States v. Bidwell, 393 F.3d 1206, 1208–09 (11th Cir.

2004). However, “the doctrine of invited error is implicated when a party induces

or invites the district court into making an error. Where a party invites error, [this]

Court is precluded from reviewing that error on appeal.” United States v. Brannan,

562 F.3d 1300, 1306 (11th Cir. 2009) (quotations, alteration, and citation omitted);

see United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006) (holding that the

defendant was precluded from claiming that the district court erred in sentencing

him to a five-year term of supervised release because he “induced or invited the

district court to impose a sentence that included a term of supervised release”).


                                           2
              Case: 11-14220     Date Filed: 02/08/2013      Page: 3 of 3

      Here, Lorenzo specifically requested the district court order his five-year

mandatory minimum sentence for alien smuggling to run concurrently with his

undischarged cocaine conspiracy conviction. Over the government’s objections,

the district court imposed the sentence Lorenzo requested. Consequently,

Lorenzo’s argument that the court erred in running his sentences partially

concurrent is foreclosed by the doctrine of invited error.

      AFFIRMED.




                                          3